DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 4/14/21
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Astrup et al (US 2006/0240125 hereafter Astrup) in view of Hayashi et al (Intracolonic capsaicin stimulates colonic motility and defecation in conscious dogs; Surgery, 2010, ppg 789-797) and Lundeen, Sr (US 2010/0159000 hereafter Lundeen).

While the reference discloses a method of inducing defecation by the transrectally administration of capsaicin. The reference discloses that the patient is a mammal in gastrointestinal distress in need of defecation induction. While the reference discloses capsaicin suppositories but is silent to specific time requirements of the dosage form. However on demand laxatives are well known in the art as seen in the Hayashi study.
Hayashi teaches method of including defecation in a dog comprising administration of capsaicin transrectally (abstract). The formulation is a solution that is injected transrectally (page 791). The mammals are postoperative (page 790) and produce defecation within 5-10 minutes (page 791).  The administration comprises a rectal suppository (page 791). It would have been obvious to follow these suggestions of Hayashi to apply the formulation of Astrup as specific times prior art to need to defecate as they solve the same problem.
While gastrointestinal distress is discussed by the prior art, the specific conditions of the instant claims are not disclosed by the applied references. However the use of capsaicin to quickly induce defecation for the treatment of fecal incontinence is known in the art as seen in the Lundeen patent.
Lundeen discloses a capsaicin formulation that is used to treat various Gl conditions, including fecal incontinence (abstract). The formulation comprises capsaicin compound and can be in the form of capsule, pill, mist or otherwise ingestible admixture [0017, claims]. It would have been obvious to apply the formulation of Astrup for the treating of fecal incontinence as seen in Lundeen as they solve the same problem.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hayashi continues to disclose a means of inducing defecation in mammals on demand while Lundeen discloses method of treating intestinal complications with capsaicin formulations. The newly amended claims require capsaicin as the only compound causing defecation and the Astrup reference is applied for those limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618